Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment and reply filed 10/7/2021. 
Claims 1-7 and 9-13 are pending. Previous rejections under 35 USC 112 are withdrawn in view of the amendments. 
Claims 1-7 and 9-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious an injection device as claimed in claim 1 characterized in that said injection device comprises at least two conical liquid inlet ducts passing through said body radially or substantially radially and opening into said internal duct, said liquid inlet ducts each having an axis and being arranged so that their axes intersect at one and the same point on an axial line extending inside the internal duct, and wherein the injection device comprises a chamber external to the body and coaxial therewith, arranged so that said liquid inlet ducts are in fluid communication with said external chamber, wherein at least one of said liquid inlet ducts is positioned perpendicular to an axial line of the external chamber, said external chamber being in fluid communication with at least one liquid supply duct and at least two or more inlet ducts which are in fluid communication with the internal duct and wherein the external chamber is configured such that the liquid flows through the external chamber countercurrent to the flow of gas. Similarly, the art fails to teach or render obvious a reactor of claim 10 having the injection device as claimed in claim 1 or process of claim 11 for catalytic cracking a feedstock comprising injecting the feedstock through injection devices of claim 1.
Art of record, Seimens teaches a similar injection or spray nozzle as shown in reference figure 3, with a body having: a gas inlet opening 10, i.e. orifice, connected to the air/gas 11, i.e. supply, an outlet orifice 12 for discharging the atomized liquid, a straight internal duct Seimens fails to teach or render obvious a chamber external to the body and coaxial therewith, arranged such that liquid inlet ducts are in fluid communication with the external chamber and internal duct, and configured such that the liquid flows through the external chamber counter currently to the flow of gas. 

    PNG
    media_image1.png
    538
    758
    media_image1.png
    Greyscale

Additional art of record, Chinh (US 5,733,510), teaches an outer conduit located around coaxial with the inner mixing chamber, wherein the outer conduit is in fluid communication with the liquid supply and the inner mixing chamber. However, Chinh teaches passing the liquid in the same direction with the gas. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771